            Case 19-14605-JKO        Doc 59     Filed 04/24/19    Page 1 of 5



                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               Fort Lauderdale Division

In re:                                                      Case No.: 19-14605-JKO
                                                            (Jointly Administered)
AMERICAN RESOURCE
MANAGEMENT, LLC (DE),                                       Chapter 11

            Debtor.
_____________________________/

 EMERGENCY MOTION TO COMPEL CHAPTER 11 TRUSTEE TO ASSUME
   OR REJECT EXECUTORY CONTRACT PURSUANT TO 11 U.S.C. § 365

               (Expedited hearing requested on or before April 30, 2019)

         Movant submits that a hearing on this Motion is necessary on an
         expedited basis as direct, immediate, and substantial harm will occur
         to both Movant’s and Debtors’ interests in legal files and obligations
         presently maintained by Movant subject to a standing retainer
         agreement between Debtor and Movant. Should Movant be unable to
         continue providing legal services to the Debtors’ customers,
         irreparable harm will likely result to the Debtor and potentially other
         parties in interest, including Movant.

         Totten Franqui Davis & Burk, LLC (“TFDB” or “Movant”), in accordance with

Sections 365(b) of Title 11 of the United States Bankruptcy Code (the “Bankruptcy

Code”), moves for the entry of an Order: (i) compelling the appointed Chapter 11 Trustee

(the “Trustee”), to assume or reject the Retainer Agreement by and Between Resort

Release and Totten Franqui Davis & Burk, LLC (the “Retainer Agreement”) within five

(5) days of the entry of an Order granting this Motion (the "Motion"). In support of its

Motion, TFDB states the following:

                                   INTRODUCTION

         The Debtor has defaulted under the Retainer Agreement by, inter alia: (i) failing

to make pre- and post-petition payments to TFDB legal services and expense
            Case 19-14605-JKO        Doc 59    Filed 04/24/19     Page 2 of 5



reimbursements. On April 18, 2019, the Court entered its Order Directing the

Appointment of a Chapter 11 Trustee [ECF No. 45] (the Trustee Order”). Prior to entry

of the Trustee Order, undersigned counsel contacted counsel for the Debtor in an effort to

resolve the relief requested in this Motion on a consensual basis. However, as of the date

of this Motion, TFDB has not received any post-petition payments or expense

reimbursement from the Debtor and continues to provide legal services to approximately

2,000 separate clients of TFDB and of the Debtor across the United States. Accordingly,

TFDB seeks entry of an Order immediately compelling the Chapter 11 Trustee to assume

or reject the Retainer Agreement.

            JURISDICTION, VENUE AND STATUTORY PREDICATES

       1.      This Court has jurisdiction over the parties and this proceeding and subject

matter of this Motion pursuant to the Bankruptcy Code, 11 U.S.C. §§101 et seq., 28

U.S.C. § 1334, 28 U.S.C. § 157(a), under the Federal Rules of Bankruptcy Procedure and

the Local Rules of this Court, and by standing order of reference entered by the District

Court. This matter constitutes a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A)

and (O).

       2.      Venue is proper in this district and division pursuant to 28 U.S.C. §§ 1408

and 1409.

       3.      The statutory predicates for the relief sought herein are 11 U.S.C. §§

105(a) and 365(b).

                     FACTS RELATED TO RELIEF REQUESTED

       4.      On April 9, 2019 (the "Petition Date"), the above-captioned Debtors filed

voluntary petitions for relief under Chapter 11 of the Bankruptcy Code.
                 Case 19-14605-JKO          Doc 59   Filed 04/24/19   Page 3 of 5



           5.      On April 15, 2019, the Court entered its Order Granting Motion for Joint

Administration [ECF No. 14] directing joint administration of the Debtors and

designating the above-captioned as the lead case.

           6.      On April 18, 2019, the Court entered its Order Directing the Appointment

of a Chapter 11 Trustee [ECF No. 45].

           7.      On April 24, 2019, the Court entered its Order Approving Appointment of

Chapter 11 Trustee [ECF No. 55], designating Barry E. Mukamal as Chapter 11 Trustee.

           8.      American Resource Management Group, LLC (FL)1 has defaulted on its

obligations to compensate Movant for legal services and reimburse expenses services

under the Retainer Agreement

           9.      Under the terms of the Retainer Agreement, the Debtor owes TFDB the

total amount of not less than $14,214.70 for pre-petition expense reimbursements.

           10.     Moreover, the Debtors are in post-petition default under the Retainer

Agreement by failing make post-petition payments to TFDB in the total amount of not

less than $114,000.00.

           11.     The continued operation of TFDB as a law firm is primarily based upon

the financial structure provided by the Retainer Agreement.

           12.     As of the date of this Motion, the Debtors have neither assumed nor

rejected the Retainer Agreement and have not made any post-petition payments to TFDB

for post-petition obligations due thereunder.




1
    Case No. 19-14607-JKO, jointly administered.
              Case 19-14605-JKO      Doc 59     Filed 04/24/19     Page 4 of 5



                                 RELIEF REQUESTED

        13.     The Chapter 11 Trustee should be compelled within five (5) days of entry

of an order granting this Motion to immediately assume or reject the Retainer Agreement.

        14.     The Debtors are in post-petition arrears under the Retainer Agreement and

have accrued post-petition arrearages while continuing to utilize and benefit from the

services provided and expenses paid by the Movant.

        15.     More importantly, if the arrearages remain unpaid and the Retainer

Agreement remains unassumed, it is extremely likely that the Movant will be unable

to continue providing services to the approximately 2,000 clients and customers of

the Debtors, which would then result in a very large number of reimbursement

claims against the bankruptcy estate.

        16.     An immediate determination of the Trustee’s intent with respect to the

Retainer Agreement and the obligations thereunder is necessary to protect not only

TFDB’s rights and interests, but the rights of Debtors’ thousands of customers as well.

        WHEREFORE, Movant respectfully requests that this Court enter an order (i)

compelling the Chapter 11 Trustee to assume or reject the Retainer Agreement within

five (5) days of the entry of an Order granting this Motion; and (ii) granting such other

appropriate legal and equitable relief as is just and proper under the circumstances of this

case.

                                                     David A. Ray, P.A.
                                                     Counsel for Totten Franqui
                                                     Davis & Burk, LLC

                                                     By: /s/ David Ray
                                                     David A. Ray
                                                     Fla. Bar No. 13871
                                                     1330 Southeast 4th Avenue, Suite I
           Case 19-14605-JKO        Doc 59     Filed 04/24/19    Page 5 of 5



                                                    Fort Lauderdale, Florida 33316
                                                    Ph: 954-399-0105
                                                    dray@draypa.com


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 24, 2019, a true and correct copy of this filing was
electronically filed with the Clerk of the Court using CM/ECF. I also certify that this filing is
being served on counsel of record and parties in interest on this day via transmission of Notices
of Electronic Filing generated by CM/ECF.

                                                           /s/ David Ray
                                                           David A. Ray
